EXHIBIT NO. 10.3
 
EMPLOYMENT AGREEMENT

 
THIS EMPLOYMENT AGREEMENT (THE “AGREEMENT”) is effective the 1st day of October
2011 by and between ePlus inc. a Delaware corporation (the “Company”) or
collectively, with its subsidiaries, the “Companies”) and Mark Marron (the
“Executive”).
 
RECITAL
 
The Executive is currently employed by the Company’s subsidiary, ePlus
Technology, inc., and is being offered a position as the COO of the Company and
President of ePlus Technology, inc. and the parties have negotiated this
Agreement in consideration of the Executive’s valuable services and expertise.
 
NOW THEREFORE, in consideration of the mutual promises and covenant herein
contained, the parties do hereby agree as follows:
 
1.  EFFECTIVE DATE.  This agreement shall be effective as of the date noted
above.
 
2.  DEFINITIONS.  As used herein, the following terms shall have the
following    meanings:
 
a.  Incapacity” shall mean the Executive’s physical or mental inability to
perform his or her duties under this Agreement, even with reasonable
accommodations consistent with ADA requirements, for more than twelve (12)
weeks, whether or not consecutive, in any twelve-month period.
 
b.  “Employment Term” shall be the period from October 1, 2011, through and
including July 31, 2012.
 
c.  “Expiration Date” means the date that the Employment Term (as it may have
been extended) expires.
 
d.  “Good Cause” means that the Compensation Committee of the Company’s Board of
Directors (the “Board”) in good faith determines that the Executive:
 
i.         Failed to satisfactorily perform his or her duties to the Company and
such failure was not cured within 30 days of the Company’s providing Executive
written notice of such failure; or
 
ii.         Failed to comply with a  material policy of the Company that was
applicable to the Executive and such failure was not cured within 30 days of the
Company’s providing Executive written notice of such failure; or
 
iii.         Acted or failed to act in a manner that constitutes gross
misconduct, embezzlement, misappropriation of corporate assets, breach of the
duty of loyalty, fraud or negligent or willful violations of any laws with which
the Company is required to comply; or
 
iv.         Was convicted of or entered a plea of “guilty” or “no contest” to a
felony;
 
v.         Refused or failed to comply with lawful and reasonable instructions
of the Board and such refusal or failure was not cured within 30 days of the
Company providing Executive written notice of such refusal or failure; or
 
vi.         Any other material breach of this Agreement by the Executive that is
not cured within 30 days of the company providing Executive written notice of
such breach.
 
 “Good Cause” shall not include failures as set forth in Section 2(d) of this
Section when such failure is a result of the Executive’s illness or injury.
 
e.  “Good Reason” shall mean that within thirty days prior to the Executive’s
providing the notice to the Company required under Section 6.b.ii of this
Agreement that any of the following has occurred:
 
i.           a material change in the scope of the Executive’s assigned duties
and responsibilities or the assignment of duties or responsibilities that are
inconsistent with the Executive’s level or position; or
 
ii.           a reduction by the Company in the Executive’s base salary as set
forth herein as may be increased from time to time or a reduction by the Company
in the Executive’s or incentive compensation;
 
iii.           a change in the Executive’s principal office to a location
outside of a 35 mile radius from the Company’s offices in Herndon, Virginia; or
 
iv.           the failure by the Company to continue to provide the Executive
with benefits substantially similar to those specified in Section 5 of this
Agreement.
 
v.           a termination of employment by the Executive for any reason during
the 90-day period immediately following a Change of Control as “Change of
Control” is defined in the 2008 Employee Long-Term Incentive Plan.
 
vi.           Any other material breach of this Agreement by the Company that is
not cured within 30 days of the Executive providing the Company written notice
of such breach.
 
f.  “Termination Date” shall mean the date Executive’s termination is effective,
as described in the respective subparts of Section 6.
 
3.  EMPLOYMENT.  The Company and Executive hereby agree to employ the Executive
as set forth herein during the Employment Term and until Executive’s employment
terminates pursuant to Section 6 below.
 
4.   POSITION, DUTIES AND RESPONSIBILITIES.  During the Employment Term, the
Executive shall:
 
a.  serve as the COO of the Company and the President of ePlus Technology,
inc.  The Executive shall be responsible for, but not limited to: direct
operations responsibility for the Company’s three primary operating
subsidiaries, and the strategy, organization and operations for the Company’s
technology and provessional services divisions, as more fully set forth in the
Company’s job description of the two positions.
 
b.  render such other services to the Company as requested provided that such
services are consistent with the level of his or her position; and
 
c.  devote his or her substantially full business time, attention, skill and
energy to the business of the Company and not engage or prepare to engage in any
other business activity, whether or not such business activity is pursued for
gain, profit or other economic or financial advantage.   Executive may engage in
appropriate civic, charitable, or educational activities provided that such
activities do not materially interfere or conflict with the Executive’s
responsibilities or the Company’s interests.  Nothing in this Agreement shall
preclude Executive from acquiring or managing any passive investment she has in
publicly traded equity securities in companies that are not in the same line of
business as the Company.
 
5.  COMPENSATION, COMPENSATION PLANS AND BENEFITS.  During the Employment Term,
the Executive shall be compensated as follows:
 
a.  Executive shall receive a base annual salary of $450,000, which may be
increased from time to time.
 
b.  Based on his or her MBOs and overall company performance the Executive shall
be eligible to be considered for an annual bonus of up to 50% of his or her base
salary then in effect under the terms and conditions as outlined in the
Executive Incentive Plan.  The Company shall pay any bonus earned under this
section 5(b) no earlier than the end of the fiscal year for which earned and no
later than the next September 30th following the fiscal year in which the bonus
was earned, provided that financial filings are timely provided to the
Compensation Committee.  In no event will any bonus earned under this Section
5(b) be paid later than the next December 31st following the fiscal year for
which the bonus was earned, unless calculation of the bonus is not
administratively practicable by that date, and further delay would not violate
Code Section 409A.
 
c.  The Executive shall be entitled to participate in and receive other benefits
offered by the Company to all employees, which may include, but are not limited
to, vacation, sick, holiday and other leave times, and benefits under any life,
health, accident, disability, medical, and dental insurance plans.
 
d.  The Executive shall be entitled to be reimbursed for the reasonable and
necessary out-of-pocket expenses, including entertainment, travel and similar
items and all expenses necessary to maintain his or her professional, industry
association memberships incurred by him or her in performing his or her duties,
in accordance with the Company’s expense reimbursement policies in place from
time to time. Any reimbursements which are includible in gross income of the
Executive under this section 5(d) must meet the following conditions.  Such
reimbursements: (i) must be for expenses incurred during the term of this
agreement; (ii) shall not be subject to liquidation or exchange for any other
benefit; (iii) shall not affect eligibility for reimbursements in any other
taxable year of the Executive; and (iv) shall be made no later than the last day
of the Executive’s taxable year following the taxable year in which the expense
was incurred.
 
e.  In the event Executive’s employment with Company terminates for any reason,
any payments and benefits due the Executive under the Company’s employee benefit
plans and programs, including any Long-Term Incentive Plan, shall be determined
in accordance with the terms of such benefit plans and programs, and shall be in
addition to any other payments or benefits herein.
 
f.  In the event it is determined that any bonus or other incentive compensation
payable by the Company to the Executive was paid based on incorrect financial
results, the Compensation Committee will review such payment.  If the amount of
the payment would have been lower had the level of achievement of applicable
financial performance goals been calculated based on the correct financial
results, the Company's Compensation Committee may, in its sole discretion,
adjust (i.e., lower) the amount of such payment so that it reflects the amount
that would have applied based on the correct financial results and, to the
extent permitted by applicable law, require the reimbursement by Executive of
any amount paid to or received by the Executive with respect to such bonus or
other incentive compensation.  Additionally, bonuses or other incentive
compensation payable to the Executive by the Company are subject to recovery by
the Company to the extent required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and the Sarbanes-Oxley Act of 2002 and any
regulations promulgated thereunder.  Except as required by law, this subsection
shall not apply to time-vested stock options, restricted stock or restricted
stock units which are not awarded, granted or vested based on financial measure
required to be reported under the securities laws.
 
6.  TERMINATION OF EMPLOYMENT.
 
a.  Termination by the Company
 
i.         During the Employment Term, the Company may terminate the Executive’s
employment for Good Cause. In the absence of cure by the Executive as per
Section 2(d), termination by the Company for Good Cause shall be effective on
the thirty-first day after the Company gives written notice to the Executive of
failure to perform.
 
ii.         During the Employment Term, the Company may terminate the
Executive’s employment at any time without Good Cause upon the Company’s payment
to the Executive for the 30 days’ written notice period to the Executive or 30
days’ pay in lieu of such notice.  Termination is effective 30 days after the
date the written notice is provided to the Executive. The Company may, in its
sole discretion, place the Executive on paid administrative leave as of any date
prior to the end of the 30-day notice period and require that the Executive no
longer be present on Company premises.  During any period of paid administrative
leave, the Executive is not authorized to act or speak as a representative of
the Company.
 
b.  Termination by Executive
 
i.         During the Employment Term, the Executive may voluntarily terminate
his or her employment for any reason with the Company upon 30 days prior notice.
Termination is effective 30 days after the date the notice is provided to the
Company.  The Company may, in its sole discretion, place the Executive on paid
administrative leave as of any date prior to the end of the 30-day notice period
and require that the Executive no longer be present on Company premises.  During
any such period of paid administrative leave, the Executive is not authorized to
act or speak as a representative of the Company.
 
ii.         During the Employment Term, the Executive may terminate his or her
employment for Good Reason as defined in Section 2(e) only if the Executive has
provided the Board with written notice of his or her intent to terminate his or
her employment for Good Reason at least 10 business days prior to the date of
termination and the Company fails to cure the Good Reason within 10 business
days after receiving Executive’s written notice.  Termination for Good Reason
will be effective on the 11th business day after the Company receives
Executive’s written notice and fails to cure the Good Reason identified in
Executive’s notice.
 
c.  Termination by Reason of Death or Incapacity.  Executive’s employment with
the Company shall be deemed to have been terminated effective upon the date of
Executive’s death, or the date upon which the Company provides Executive with
notice of Incapacity.
 
d.  At-Will Termination.  If the Employment Term ends without the parties’
entering into a new employment agreement or extending the Employment Term of
this Agreement, the Executive’s employment with the Company shall continue on an
at will basis and either the Company or the Executive may terminate his or
employment at any time for any reason or no reason upon 30 days’ written
notice.  The Company may choose to end the employment relationship at any time
during any such notice period, provided that the Company pays the Executive for
the balance of such notice period.
 
7.  EFFECT OF TERMINATION.
 
a.  If the Executive’s employment ends at any time (during or after the
Employment Term) for any reason, the Company shall pay the Executive his or her
then current base salary and provide the Executive his or her then current
benefits (as provided in Section 5) through the Termination Date.
 
b.  If during the Employment Term the Executive’s employment terminates by
reason of death as described in Section 6(c), the Company shall also pay the
Executive’s estate any bonus as determined by the Compensation Committee in
accordance with the Company’s Executive Incentive Plan. Pursuant to the
Executive incentive plan, the Compensation Committee will determine the amount
of such bonus, if any, and such amount, if any, will be paid within sixty (60)
days of the termination of Executive’s employment
 
c.  Provided that after the Termination Date the Executive (i) signs in the form
provided by the Company a release of any claims Executive may have against the
Company or its then current or former officers, directors, or employees
(attached hereto as Exhibit 1) and (ii) certifies that the Executive has
complied with Sections 8, 9, 10, 11 and 12 of this Agreement (confidentiality,
intellectual property, non-compete, non-solicit, conflict of interest and return
of property provisions), then
 
i.         If during the Employment Term, the Executive’s employment is
terminated by reason of Incapacity as described in Section 6(c), the Company
shall also pay the Executive any bonus as determined by the Compensation
Committee in accordance with the Company’s Executive Incentive Plan for the
fiscal year that includes the Termination Date, and an additional amount equal
to an amount equal to one year of the Executive’s base salary. The payment of
the amount equal to one year of the Executive’s base salary shall be made with
thirty (30) days of termination of employment, Pursuant to the Executive
Incentive Plan, the Compensation Committee will determine the amount of such
bonus, if any, and such amount, if any, will be paid within sixty (60) days of
the termination of Executive’s employment.
 
ii.         If, during the Employment Term, either the Company terminates
Executive’s employment without Good Cause as described in Section 6(a) or
Executive terminates his or her employment for Good Reason, as described in
Section 6(b)(ii), then (a) the Company shall also pay Executive an amount equal
to one year of the Executive’s base salary; and (b) provided that the Executive
remains eligible for and timely elects to continue his or her and any eligible
dependants health benefits under COBRA, the Company shall also pay to the
insurer the amount necessary for the Executive to continue medical and dental
insurance for himself or herself and his or her dependants through COBRA for a
period of one year after the Termination Date.  Should the Executive or any of
his dependants become covered under another employer’s health benefit plan
before the end of the one year period, the Company will have no obligation to
continue making such additional payments to the insurer.  The Executive shall
not be obligated in any way to mitigate the Company’s obligations to him or her
under this Section and any amounts earned by the Executive subsequent to his or
her termination shall not serve as an offset to the payments due him or her by
the Company under this Section. Any payment due under this section 7(c)(2) shall
be made in a lump sum within thirty (30) days following the termination of
employment.
 
iii.         If the parties have not entered into a new employment agreement or
extended the Employment Term under this Agreement and within 10 days following
the end of the Employment Term either the Company or the Executive gives notice
of an At-Will Termination as described in Section 6(d),  then (a) the Company
will pay the Executive an additional amount equal to one year of the Executive’s
base salary and (b) provided that the Executive remains eligible for and timely
elects to continue his or her and any eligible dependants health benefits under
COBRA, the Company shall also pay to the insurer the amount necessary for the
Executive to continue medical and dental insurance for himself or herself and
his or her dependants through COBRA for a period of one year after the
Termination Date.  Should the Executive or any of his or her dependants become
covered under another employer’s health benefit plan before the end of the one
year period, the Company will have no obligation to continue making such
additional payments to the insurer.  The Executive shall not be obligated in any
way to mitigate the Company’s obligations to him or her under this Section and
any amounts earned by the Executive subsequent to his or her termination shall
not serve as an offset to the payments due him or her by the Company under this
Section. Any payment due under this section 7(c)(3) shall be made in a lump sum
within thirty (30) days following the termination of employment.
 
iv.         Notwithstanding the above, if the Executive is a “specified
employee” within the meaning of Section 20, the payments under Subsections
7(c)(i),(ii) and (iii) above shall be made no earlier than the date provided in
Section 20.
 
v.         Any release and certification required from the Executive under the
first paragraph of this Section 7(c) shall be on the form attached as Exhibit 1
unless the Company has provided Executive a different form on or before his
termination of employment.  The applicable release and certification must be
signed and returned by Executive to the Company within twenty one (21) days of
the date of termination of employment and not revoked in order for Executive to
be entitled to payments under Section 7(c).  Except as provided by subsection
7(c)(4), provided the requirements of this subsection are met, any lump sum
payment due Executive under subsection 7(c)(1), (2),  or (3) shall be paid on
the last day of the thirty (30) day, sixty (60) day or other applicable period
in which the Company may make such payment in compliance with the applicable
provision.
 
8.  CONFIDENTIALITY.  During the course of employment, Executive has had and
shall continue to have access to the Company’s Confidential Information (as
defined below).  Executive shall not disclose or use at any time, either during
his or her employment or after his or her employment ends for any reason, any
Confidential Information (as defined below) of the Company, whether or not
patentable, which Executive learns as a result of his or her involvement with
the Company, whether or not he developed such information.  “Involvement with
the Company” for purposes of this Agreement shall mean holding a position as an
employee, officer, or director with either the Company or any of its affiliates
(collectively, the “Companies”).  “Confidential Information” means Company
information that is material to the Company’s business and that is not generally
known by, or made available to, the public. The term “Confidential Information”
shall specifically exclude any information known to the Executive prior to his
or her employment with the Company regardless of whether such information
otherwise would be deemed “Confidential Information.” “Confidential Information”
shall include, without limitation, information regarding:
 
·  
“Trade Secrets” or proprietary information;

 
·  
strategic sourcing information or analysis;

 
·  
patents, patent applications, developmental or experimental work, formulas, test
data, prototypes, models, and product specifications;

 
·  
accounting and financial information;

 
·  
financial projections and pro forma financial information;

 
·  
sales and marketing strategies, plans and programs

 
·  
product development and product testing information;

 
·  
product sales and inventory information;

 
·  
personnel information, such as employees’ and consultants’ benefits,
perquisites, salaries, stock options, compensation, formulas or bonuses;

 
·  
organizational structure and reporting relationships;

 
·  
business plans;

 
·  
names, addresses, phone numbers of customers;

 
·  
contracts, including contracts with clients, suppliers, independent contractors
or employees; business plans and forecasts;

 
·  
existing and prospective projects or business opportunities; and

 
·  
passwords and other physical and information security protocols and information.

 
“Trade Secrets” includes any information that derives independent economic
value, actually and potentially, from not being generally known to, and is not
readily being ascertainable by proper means by, other persons who can obtain
economic value from their disclosure or use and that are the subject of efforts
that are reasonable under the circumstances to maintain their
secrecy.  Information that is or later becomes publicly available in a manner
wholly unrelated to any breach of this Agreement by Executive will not be
considered Confidential Information as of the date it enters the public
domain.  If Executive is uncertain whether something is Confidential
Information, Executive should treat it as Confidential Information until he
receives clarification from the person to whom he or she reports that it is not
Confidential Information.  Confidential Information shall remain at all times
the property of the Company.  Executive may use or disclose Confidential
Information only:
 
a.  when he or she is employed by the Company, as authorized and necessary in
performing the responsibilities of his or her position, provided that he or she
has taken reasonable steps to ensure that the information remains confidential;
or
 
b.  with prior written consent of the CEO; or
 
c.  in a legal proceeding between Executive and the Company to establish the
rights of either party under this Agreement, provided that Executive stipulates
to a protective order to prevent any unnecessary use or disclosure; or
 
d.  where such disclosure is required by law, provided that Executive has
complied with the following procedures to ensure that the Companies have an
adequate opportunity to protect their legal interests in preventing
disclosure.  Upon receipt of a subpoena or any other compulsory legal process
(“Compulsory Process”) that could possibly require disclosure of Confidential
Information, Executive shall provide within forty-eight (48) hours of receiving
it a copy of the Compulsory Process and complete information regarding the
circumstances under which he or she received it to the General Counsel by hand
delivery or by facsimile provided that Executive confirms with the General
Counsel by phone conversation that the General Counsel received the
facsimile.  Executive shall not make any disclosure until the latest possible
date for making such disclosure in accordance with the Compulsory Process
(“Latest Possible Date”).  If one of the Companies seeks to prevent disclosure
in accordance with the applicable legal procedures, and provides Executive with
notice before the Latest Possible Date that it has initiated such procedures,
Executive shall not make disclosures of any Confidential Information that is the
subject of such procedures, until such objections are withdrawn, or the
appropriate tribunal either makes a final determination that the objections are
invalid or orders Executive to make the disclosure.
 
Executive hereby acknowledges that any breach of this Section 8 would cause the
Company irreparable harm.
 
9.  INTELLECTUAL PROPERTY.  Executive  acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, original works of authorship, copyrights and all similar or related
information (whether or not patentable) which relate to the Company’s actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by Executive while employed
by the Company (“Intellectual Property”) belong to the Company.  Executive
agrees that both during and after his or her employment with the Company that he
or she will sign any documents or provide any information necessary for the
Company to protect its rights to such Intellectual Property.  If Executive is
unavailable to sign any document that is necessary for the Company to protect
its rights to such Intellectual Property, Executive hereby authorizes the
Company to sign on his or her behalf.
 
10.  NON-COMPETITION and NON-SOLICITATION.  During Executive’s employment and
for a period of one year following the date on which his or her employment ends
for any reason, (the “Restricted Period”), the Executive agrees to the following
below Non-Competition and Non-Solicitation restrictions.
 
Notwithstanding the above, in the event the Employment Term ends without the
parties’ entering into a new employment agreement or extending the Employment
Term of this Agreement and the Executive’s employment with the Company continues
on an at will basis, the one year period referenced above shall begin to run at
the end of the Employment Term.
 
a.  Non-Competition.  Executive shall not, directly or indirectly, individually
or as part of or on behalf of any other person, company, employer or other
entity, except with prior written approval of the Company’s CEO, (i) own, (ii)
manage, (iii) operate, (iv) advise, (v) be employed by in a capacity similar to
the position he held with the Company (vi) perform services for, (vii) consult
with or (viii) control any Competing Business.  “Competing Business” shall mean
a business that is selling products or services similar to those products or
services that any of the “Covered Entities” is selling as of the date the
Executive’s employment ends and continues to offer for sale during the
Restricted Period within any city, town or county in which, as of the date
Executive’s employment ends, any Covered Entity is actively marketing or has
made a significant investment in time and money prior to the date the
Executive’s employment ends to begin marketing its products or services
beginning within sixty (60) days after the date the Executive’s employment
ends.   “Covered Entities” include the Company and any affiliated entities in
which Executive is actively engaged as an officer, director or employee or about
which Executive has received Confidential Information as a result of his or her
Involvement with the Company.
 
b.   Non-Solicitation.  Executive shall not, directly or indirectly,
individually or as part of or on behalf of any other person, company, employer
or other entity, except with prior written approval of the Company’s CEO:
 
i.         hire or attempt to hire a Covered Employee, encourage another to hire
a Covered Employee, or otherwise seek to adversely influence or alter such
Covered Employee’s relationship with the Company.  A “Covered Employee” shall
mean any person who either is employed by the Company or has been employed by
the Company within the preceding sixty (60) days;
 
ii.         encourage or attempt to persuade a Customer to purchase other than
from the Company products or services similar to those that the Company was
selling as of the date Executive’s employment ends and is continuing to offer
for sale. A “Customer” shall mean any person or entity that has purchased
products or services from the Company within six (6) months prior to the date
Executive’s employment ends; and/or
 
iii.         encourage, or attempt to persuade any person or entity that the
Company is using as a consultant or vendor as of the date Executive’s employment
ends to terminate or modify such business relationship with the Company in a
manner adverse to the Company.
 
c.   Nature of Restrictions.  Executive acknowledges that as a result of his or
her employment as COO of ePlus inc. and President of ePlus Technology, inc., he
or she has held and will continue to hold a position of utmost trust in which
Executive has come to know and will continue to come to know the Company’s
employees, Customers and Confidential Information.  Executive agrees that the
provisions of this entire Section 10 are necessary to protect the Company’s
legitimate business interests.  Executive warrants that these provisions shall
not unreasonably interfere with his or her ability to earn a living or to pursue
his or her occupation after his or her employment ends for any
reason.  Executive agrees that upon beginning any new employment or business
during the Restricted Period, he will promptly inform the Company of the name
and address of your his or her new employer or business and provide such new
employer or business with a copy of this Agreement and copy the Company on the
letter or email transmitting the Agreement to the appropriate person in such new
employer or business.
 
11.  CONFLICT OF INTEREST.  During his or her employment, Executive agrees to
have undivided loyalty to the Company.  This means that Executive shall avoid
any situation that involves or has the potential to appear to involve a conflict
of interest, such as participating in a business transaction that personally
benefits Executive or a relative based on information or relationships developed
on the job, failing to disclose that someone who is doing or seeking to do
business with or work for the Company is a relative or close personal associate,
or receiving direct or indirect compensation from a client or vendor.
 
12.  RETURN OF PROPERTY.  On the date Executive’s  employment ends for any
reason, or at any time during his or her employment, on the request or direction
of the Company, Executive will immediately deliver to the Company any or all
equipment, property, material, Confidential Information, Intellectual Property
or copies thereof which are owned by the Company and are in Executive’s
possession or control.  This includes documents or other information prepared by
Executive, on his or her behalf or provided to him or her in connection with his
or her duties while employed by the Company, regardless of the form in which
such document or information are maintained or stored, including computer,
typed, handwritten, electronic, audio, video, micro-fiche, imaged, drawn or any
other means of recording or storing documents or other information.  Executive
hereby warrants that he will not retain in any form such documents, Confidential
Information, Intellectual Property or other information or copies
thereof.  Executive may retain a copy of this Agreement and any other document
or information describing any rights he or she may have after the Termination
Date.
 
13.  COOPERATION WITH LEGAL PROCEEDINGS.  Executive agrees to reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of any of the Companies, which relate to events or occurrences that
transpired while Executive was employed by any of the Companies.  Executive’s
reasonable cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of any of the
Companies.  Executive also agrees to reasonably cooperate with any of the
Companies in connection with any investigation or review of any federal, state,
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while Executive was employed by any of the
Companies.  Executive understands that in any legal action, investigation, or
review covered by this paragraph the Company expects Executive to provide only
accurate and truthful information or testimony. The Company agrees to reimburse
the Executive for any costs he incurs in cooperation pursuant to this Section,
including but not limited to travel expenses and attorneys’ fees and costs.
Nothing in this Section shall limit any indemnification rights Executive may
have on the effective date of this Agreement.
 
14.  REMEDY.
 
a.  Executive acknowledges that his or her breach of the obligations contained
in Sections 8, 9, 10, 11 and 12 of this Agreement would cause the Company
irreparable harm that could not be reasonably or adequately compensated by
damages in an action at law.  If Executive breaches or threatens to breach any
of the provisions contained in Sections 8, 9, 10, 11 and 12 of this Agreement,
the Company shall be entitled to an injunction, without bond, restraining him or
her from committing such breach.  The Company’s right to exercise its option to
obtain an injunction shall not limit its right to any other remedies, including
damages.
 
b.  Any action relating to or arising from this Agreement shall be brought
exclusively in a court of competent jurisdiction in the Commonwealth of
Virginia, and Executive hereby consents to venue and personal jurisdiction in
any such court in the Commonwealth of Virginia.
 
c.  Executive expressly waives any right to a trial by jury for any action
relating to or arising from this Agreement.
 
15.  SUCCESSORS; BINDING AGREEMENT.
 
a.  This Agreement shall be binding upon, and inure to the benefit of the
parties hereto and their heirs, successors and assigns.
 
b.  The Company shall require any successor to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
 
16.  NOTICES.  For the purpose of this Agreement, notices and all other
communications provided herein shall be in writing and shall be deemed to have
been duly given when delivered in person or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
IF TO THE EXECUTIVE:
Mark P. Marron
c/o ePlus inc.
13595 Dulles Technology Drive
Herndon, VA  22171
IF TO THE COMPANY;
ePlus inc.
13595 Dulles Technology Drive
Herndon, VA 20171

 
17.  GOVERNING LAW.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
 
18.  SEVERABILITY.  The provisions of this Agreement are severable, and if any
part of it is found to be unlawful or unenforceable, the other provisions of
this Agreement shall remain fully valid and enforceable to the maximum extent
consistent with applicable law.
 
19.  MISCELLANEOUS.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of other provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.
 
20.  CODE SECTION 409A.  It is the intent of this Agreement to either meet an
exception from or to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and any rulings and regulations
promulgated thereunder (collectively, the “Code”), and any ambiguities herein
will be so interpreted and this agreement will be so administered.  References
to a termination of employment in Section 7 of this Agreement shall mean the
date of a "separation from service" within the meaning of Code Section
409A(a)(2)(A)(i).  If the Executive is a “specified employee” within the meaning
of Code Section 409A(a)(2)(B)(i) at the time of the Executive’s termination of
employment, any nonqualified deferred compensation subject to Code Section 409A
that would otherwise have been payable under this Agreement as a result of, and
within the first six (6) months following, the Executive’s "separation from
service" and not by reason of another event under Section 409A(a)(2)(A), will
become payable six (6) months and one (1) day following the date of the
Executive’s separation from service or, if earlier, the date of Executive’s
death.  The Company agrees that it will pay, indemnify and hold the Executive
harmless for any additional tax or interest penalty payable amount by the
Executive on account of a violation of section 409A.  Any payment by the Company
of such amount shall include a “gross-up” payment, which shall be the amount
required to cause the net amount retained by the Executive after payment of all
taxes, including taxes on the “gross-up” payment, to equal the amount of
additional tax and interest penalty payable by the Executive on account of the
violation of section 409A.  Such payment shall be made by the Company within
thirty (30) days of the date that Executive submits proof of payment of such
taxes to the taxing authority and not later than the end of Executive’s taxable
year next following the taxable year in which the Executive submits the
respective taxes to the taxing authority. The Executive agrees that the Company
may amend this agreement, with the consent of the Executive, as the Company
determines is necessary or advisable so that payments made pursuant to this
agreement will not result in additional taxation of the Executive pursuant to
the provisions of section 409A of the code.  The Executive agrees that he will
not withhold his consent under this Section 20 if the proposed amendment does
not materially adversely affect the Executive’s rights under this agreement.
 
21.   In the event the Company (or its successor) and Executive agree, based on
the advice of an independent nationally recognized public accounting firm
engaged by the Company, that part or all of the consideration, compensation or
benefits to be paid to or for the benefit of Executive under this Agreement
constitute “parachute payments” under Section 280G(b)(2) of the Code, then
either (a) or (b) below shall apply.
 
a.  Except as provided in (b), if the aggregate present value of such parachute
payments, singularly or together with the aggregate present value of any
consideration, compensation or benefits to be paid to or for the benefit of
Executive under any other plan, arrangement or agreement which constitute
“parachute payments”, calculated as provided under Code Section 280G,
(collectively, the “Parachute Amount”) exceeds 2.99 times Executive’s “base
amount”, as defined in Section 280G(b)(3) of the Code (the “Base Amount”), the
amounts constituting “parachute payments” which would otherwise be payable to
Executive or for Executive’s benefit shall be reduced to the extent necessary so
that the Parachute Amount is equal to 2.99 times the Base Amount (the “Reduced
Amount”).
 
b.  The Parachute Amounts shall not be reduced as provided in (a) above if,
based on the advice of such public accounting firm, without such reduction
Executive would be entitled to receive and retain, on a net after-tax basis
(including, without limitation, after imposition of any excise taxes payable
under Section 4999 of the Code), an amount which is greater than the amount, on
a net after-tax basis, that Executive would be entitled to retain upon receipt
of the Reduced Amount.
 
If the determination made above results in a reduction under (b) above of the
payments that would otherwise be paid to or for the benefit of Executive, such
reduction in payments shall be first applied to reduce any cash severance
payments that Executive would otherwise be entitled to receive hereunder and
shall thereafter be applied to reduce other payments and benefits in a manner
that would not result in subjecting Executive to additional taxation under
Section 409A of the Code.
 
22.  STATUS OF PRIOR EMPLOYMENT AGREEMENTS.  Executive acknowledges that this
Agreement supplants and replaces in full all prior employment agreements between
Executive and the Company.  Executive waives any and all rights to enforce any
and all provisions in any prior employment agreement between Executive and the
Company.
 
23.  RELOCATION ASSISTANCE.  If the Executive’s employment is terminated
subsequent to a Change in Control prior to April 15, 2012, the Company will pay
for the Executive’s return relocation to New York, using the same parameters in
his initial relocation assistance plan.  This paragraph 23 will survive the
expiration of this agreement.
 
 
 
ePlus inc.
 
Executive
           
/s/ Phillip G. Norton
 
/s/ Mark P. Marron
Signature
 
Signature
     
Name:
Phillip G. Norton
 
Name:
Mark P. Marron
       
Title:
CEO
 
Date:
September 27, 2011
         
Date:
September 27, 2011
   


 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT 1
 
SAMPLE RELEASE
 
This Release is entered into by ePlus inc. (hereafter referred to as “ePlus” or
the “Company”) and Mark Marron (hereafter referred to as “Employee”).
 
WHEREAS, Employee’s employment with ePlus terminated effective (insert date).
 
NOW THEREFORE, in consideration of the premises and mutual promises contained in
the Employment Agreement between Employee and ePlus, the parties agree as
follows:
 
Employee agrees to and does hereby release ePlus, its past and present officers,
directors, agents, shareholders, trustees, partners, employees, in their
individual and/or corporate capacities, as well as its employee benefit plans,
affiliates, subsidiaries, predecessors, successors and successors in interest
(the “Releasees”)  from all claims, charges, causes of action or other
liabilities (hereafter collectively referred to as “claims”), whether in
contract or tort, known or unknown (with the exception of claims arising under
the ADEA, for which only known claims are released), arising out of or relating
in any way to his or her employment and/or termination of employment with ePlus,
including, but not limited to, claims for wrongful discharge, breach of
contract, express or implied, claims for wages, other compensation, pension,
severance pay or any other benefits of any kind, including but not limited to
claims arising under ERISA, claims for alleged discrimination under federal,
state or local law, including but not limited to Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
At (ADEA), and the American With Disabilities Act, claims arising under federal,
state or local law pertaining to family and/or medical leave, and any other
claims relating to his or her employment which could be brought under federal,
state or local law.  Any initiation of claims prohibited by this Agreement shall
be a breach of this Agreement and shall entitle ePlus to recover the
consideration as set in Paragraph 7(c) of the Employment Agreement, along with
reasonable attorney’s fees incurred by ePlus to litigate any such action to the
extent permitted by law.
 
Employee may, if desired, have a period of twenty-one calendar days to consider
this Release, including its reference to the ADEA contained in this
paragraph.  Employee is also advised to consult with an attorney (without
expense to ePlus) concerning release of claims under the ADEA prior to executing
this Agreement.  In addition, Employee may revoke this Agreement within a period
of seven calendar days following execution of this Agreement.  If Employee does
not revoke this Agreement during the revocation period, this Agreement will
become fully effective upon the expiration of the revocation period.
 
The provisions of this Release shall inure to the benefit of the parties, their
successors and assigns and shall be binding upon the parties and their heirs,
executors, administrators, successors and assigns.
 
This Release shall be interpreted, applied and enforced in accordance with and
shall be governed by the laws of the state of Delaware, without regards to its
conflict of laws provisions.
 
Employee hereby certifies he has complied with Sections 8, 9, 10, 11 and 12 of
his Employment Agreement (confidentiality, intellectual property, non-compete,
non-solicit, conflict of interest and return of property provisions).
 
IN WITNESS WHEREOF, the parties have executed this Release on the date set forth
next to each party’s signature.
 
 
 
Mark P. Marron
 
ePlus
                         
Signature
 
Signature
                 
Date:
 
Name/Title:
                     
Date:
 

 